Citation Nr: 0737536	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  99-06 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
chondromalacia patella of the right knee, from July 8, 1997 
to October 23, 2002.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia patella of the right knee, on and 
after October 24, 2002.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had honorable service from July 1986 to August 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, in which the RO granted the veteran's 
claim for service connection for chondromalacia patella of 
the right knee and assigned a noncompensable disability 
rating, effective from July 8, 1997 (the date of the 
veteran's original claim).  The veteran disagreed with the 
rating assigned to his service-connected right knee 
disability in September 1998.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  He perfected a timely appeal on this claim 
in April 1999 and also requested a Travel Board hearing, 
which was held before the undersigned in May 2003.  

The Board remanded the veteran's claim to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., in 
December 2003, for additional development.

By a June 2007 rating decision, the RO granted the veteran's 
claim of entitlement to an initial compensable rating for 
chondromalacia patella of the right knee, evaluating it as 10 
percent disabling effective October 24, 2002 (the date of VA 
examination showing increased symptoms).  Because the RO 
assigned a "staged" rating to the veteran's service-
connected right knee disability, the Board has characterized 
the issues on appeal as stated on the first page of this 
decision.  See Fenderson, supra.  



FINDINGS OF FACT

1.  From July 8, 1997 to October 23, 2002, the veteran's 
service-connected chondromalacia patella of the right knee 
was shown to have full range of motion, with no findings of 
painful motion, arthritis confirmed by x-ray, lateral 
instability, recurrent subluxation or other functional 
impairment.  

2.  From October 24, 2002, through November 6, 2005, the 
veteran's chondromalacia patella of the right knee was 
manifested by pain, tenderness and slight limitation of 
motion; there is no competent evidence to show extension was 
limited to more than 5 degrees or flexion limited to 45 
degrees or less; there is no medical evidence of instability 
or recurrent subluxation during this time.  

3.  From November 7, 2005, the veteran's chondromalacia 
patella of the right knee has been is manifested by 
arthritis, slight instability, pain, tenderness, periodic 
effusion and slight limitation of motion; it has not been 
productive of more than slight instability, recurrent 
locking, or any subluxation; there is no competent evidence 
to show extension is limited to more than 5 degrees or 
flexion is limited to 45 degrees or less.


CONCLUSIONS OF LAW

1.  The criteria for an initial or staged compensable rating 
for chondromalacia patella of the right knee, from July 8, 
1997 to October 23, 2002, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5257, 5260, 5261 (2007); VAOPGCPREC 9-2004.  




2.  The criteria for an initial or staged evaluation in 
excess of 10 percent for chondromalacia patella of the right 
knee, from October 24, 2002 through November 6, 2005, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (2007); VAOPGCPREC 
9-2004.   

3.  The criteria for a staged rating of 20 percent for 
chondromalacia patella of the right knee, but no more than 20 
percent, from November 7, 2005, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5257, 5258, 5260, 5261 (2007); VAOPGCPREC 23-97; VAOPGCPREC 
9-98; VAOPGCPREC 9-2004.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 
and August 2004 letters sent to the veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claims.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.   Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.   

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in March and August 2004 fulfills the provisions of 38 
U.S.C.A. § 5103(a).  That is, the veteran was effectively 
informed to submit all relevant evidence in his possession 
and received notice of the evidence needed to substantiate 
his claims, the avenues by which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 
Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  

In this case, the decision from which the appeal arises, that 
is, the August 1998 rating decision predated the effective 
date of the VCAA in November 2000, and the VCAA notice in 
2004 obviously could not comply with the express requirements 
of the law as found by the Court in Pelegrini.  However, the 
Court has held that a supplemental statement of the case that 
complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  
Here, the July 2007 supplemental statement of the case 
satisfies a readjudication decision as defined by the cited 
legal authority and it postdated the above notice letters.  
Providing the veteran with adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.

With respect to the Dingess, 19 Vet. App. at 473, 
requirements, the veteran was provided with notice of the 
laws and regulations governing ratings and effective dates in 
July, August, and October 2006 letters, but such notice was 
post- decisional.  See Pelegrini, supra.  As to this timing 
deficiency, the Board is cognizant of recent Federal Circuit 
decisions pertaining to prejudicial error. Specifically, in 
Sanders v. Nicholson, 487 F.3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court, the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the earlier holding of the Veterans Court in Sanders 
that an appellant before the Veterans Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).

The Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006). That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id. "  [A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" and non-prejudicial error 
may be proven by demonstrating "that any defect in notice 
was cured by actual knowledge on the part of the [veteran] 
that certain evidence (i.e., the . . . evidence needed to 
substantiate the claim) was required and that [he] should 
have provided it."  Id., at 121; accord Dalton v. Nicholson, 
21 Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Moreover, the Court has observed that "there could 
be no prejudice if the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Mayfield, supra, at 128.

The Board finds that the presumption of prejudice raised by 
the failure to provide timely notice of the Dingess 
requirements is rebutted because the evidence establishing an 
initial compensable evaluation for chondromalacia patella of 
the right knee, from July 8, 1997 to October 23, 2002, and 
establishing an initial evaluation in excess of 10 percent 
for chondromalacia patella of the right knee, from October 
24, 2002 to November 6, 2005, is lacking, and the evidence 
supports a grant of a 20 percent rating for chondromalacia 
patella of the right knee from November 7, 2005, to the 
present; the preponderance of the evidence is against 
assigning a higher initial or staged rating, and renders moot 
any questions as to higher evaluations or effective dates.  
Such a lack of timely notice did not affect or alter the 
essential fairness of the RO's decision.  While the veteran 
does not have the burden of demonstrating prejudice, it is 
pertinent to note that the evidence does not show, nor does 
the veteran contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive VA examinations in June 1998, October 2002, and May 
2007, which were thorough in nature and adequate for rating 
purposes.  The Board finds that the medical evidence of 
record is sufficient to resolve this appeal, and the VA has 
no further duty to provide an examination or opinion.  38 
C.F.R. §§ 3.326, 3.327.

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  


II.  Factual Background

Private medical records, from December 1997 to March 1998, 
show that in December 1997, x-rays of the veteran's right 
knee were reported to be within normal limits.  According to 
the records, in March 1998, it was reported that the veteran 
was post left knee anterior cruciate ligament reconstruction.  
(The left knee is not at issue.)  The physical examination of 
the right knee revealed a significant amount of 
patellofemoral crepitus.  Both knees had pain behind the 
patella, as well as pain to patellar compression.  The 
pertinent diagnosis was chondromalacia patellae, symptomatic, 
with the left significantly greater than the right.   

By a March 1998 rating action, the RO granted the veteran's 
claim of entitlement to service connection for the residuals 
of a left knee anterior cruciate ligament injury, status post 
reconstruction.  

In June 1998, the veteran underwent a VA examination.  At 
that time, the examiner indicated that while the veteran was 
in the military, he injured his left knee in a sports related 
injury in 1992.  He had several arthroscopies of the left 
knee during the period from 1992 to 1996, and in February 
1997, he had anterior cruciate ligament reconstruction.  
During the period of time from 1992 to 1997, the veteran's 
left knee was symptomatic and would buckle and give out.  In 
addition, the veteran developed pain in his right knee.  The 
physical examination of the veteran's right knee showed that 
there was a full range of motion from zero to 140 degrees.  
There was mild to moderate patellofemoral compression 
tenderness.  There was mild medial joint line tenderness but 
a negative McMurray medially.  There was no lateral joint 
line tenderness.  The veteran had a negative Lachman's test 
and a negative pivot shift.  The collateral ligaments were 
stable and nontender.  There was no atrophy or weakness noted 
in the thigh or calf musculature.  Repeated flexion and 
extension of the knee caused only mildly increased pain but 
no fatigability.  The veteran had a normal gait on the right 
side, and a highly antalgic gait on the left side.  An x-ray 
of the veteran's right knee was reported to be normal.  After 
the physical examination and a review of the veteran's x-
rays, the examiner diagnosed the veteran with chondromalacia 
patella of the right knee.  According to the examiner, he 
would assign the veteran an additional 20 degree range of 
motion loss for the DeLuca factors.  The examiner opined that 
the veteran's right knee disability was directly related to 
the chronic anterior cruciate ligament insufficiency of his 
left knee that he had between 1992 and 1997.  It was likely 
that the veteran used his right leg to bear a lot of his 
weight to protect his left knee, and that was likely to have 
contributed to his developing symptoms in his right knee.        

By an August 1998 rating action, the RO granted the veteran's 
claim of entitlement to service connection for chondromalacia 
patellae of the right knee, secondary to the veteran's 
service-connected left knee disability.  At that time, the RO 
assigned a noncompensable disability rating under Diagnostic 
Codes 5299-5260, effective from July 8, 1997, for the 
veteran's service-connected right knee disability.  

In September 1992, the RO received private medical records, 
from August 1994 to September 2002.  The records show that in 
April 1999, an x-ray of the veteran's right knee was reported 
to be normal.  

A VA examination was conducted on October 24, 2002.  At that 
time, the veteran stated that prolonged walking gave him a 
sensation that there was something in the middle of his knee 
joints.  When asked if he felt any sensation of instability 
in the right knee, the veteran replied in the negative but 
noted that his left knee was somewhat unstable.  The physical 
examination of the right knee revealed tenderness, a positive 
patellar inhibition test, and negative drawer test.  There 
was no redness, increase in local heat or swelling.  Flexion 
of the right knee was from zero to 100 degrees, reduced to 
zero to 95 degrees against resistance.  Extension was to zero 
degrees unreduced by resistance.  Drawer test was negative.  
The muscle mass about the right knee appeared to be normal 
and muscle strength was excellent.  In regard to DeLuca 
issues, the examiner stated that he foresaw little likelihood 
of weakness, incoordination, or significant further loss of 
range of motion with respect to the right knee.  The 
diagnosis was right knee chondromalacia with patellar 
inhibition test positive for tenderness, without redness, 
instability, or increase in local heat or muscle spasm, and 
with limitation of range of motion.  X-rays of the veteran's 
right knee were interpreted as showing no bony abnormality.        

In May 2003, a hearing was conducted at the RO before the 
undersigned Veterans Law Judge.  At that time, the veteran 
testified that he worked as a supervisor at a bank.  He 
reported that his job required him to stand up on numerous 
occasions and he got into the habit of shifting all of his 
weight to his right knee so as to not put his full weight on 
his left knee.  According to the veteran, he had chronic pain 
in his right knee and prolonged walking aggravated his right 
knee disability.   

In December 2004, the RO received private medical records, 
dated from March 1998 to November 2004.  The records show 
that in March 2004, the veteran was treated for right knee 
pain.  At that time, he indicated that prolonged sitting 
aggravated his right knee pain.  The physical examination 
showed that the veteran had pain behind the patella and pain 
to patellar compression and quadriceps contraction 
examination.  The impression was probable lateral patella 
tilt compression syndrome.  The records also reflect that in 
November 2004, the veteran underwent bilateral arthroscopy 
and debridement, including patellofemoral articular surfaces.  
Arthroscopic findings included grade II chondral changes 
primarily of the medial facet of each patella.  The 
postoperative diagnosis was anterior knee pain, bilaterally, 
status post anterior cruciate ligament reconstruction of the 
left knee.    

In May 2006, the RO received private medical records, dated 
from April 1997 to June 2005.  The records show that in 
September 2002, the veteran had x-rays taken of his right 
knee which were reported to be normal.  The records also 
reflect that in a June 2005 physical examination, it was 
noted that the veteran had pain in the right anterior 
cruciate joint.     

In November 2006, the RO received private medical records, 
dated from April 1998 to November 2005.  The records show 
that in November 2005, the veteran was treated for increasing 
right knee pain which was probably retropatellar.  It was 
reported that the veteran was status post bilateral knee 
arthroscopy and joint debridement.  The veteran did not have 
significant effusion but some patellofemoral crepitation was 
noted.  He had good alignment and good stability.  Knee cap 
tracked centrally.  An x-ray of the veteran's right knee 
showed good maintenance of articular spacing, and, in fact, 
his left knee had more degenerative changes than his right on 
Merchant view.  

In May 2007, the veteran underwent a VA examination.  At that 
time, he stated that he had chronic pain in his right knee.  
According to the veteran, he had flare-up pain when walking 
down stairs and flare-ups lasted anywhere from half an hour 
to 24 hours.  According to the examining physician, the 
veteran described his right knee giving way with symptoms 
consistent with patellar "pseudo-instability", which 
occurred approximately twice per week and usually followed 
prolonged walking or standing.  The veteran noted that he had 
right knee effusion approximately twice a week which also 
usually followed prolonged walking or standing.  According to 
the veteran, he used a cane for rare severe flare-up pain 
episodes.  He denied use of knee braces.  The veteran noted 
that he worked in a supervisory position at a call center in 
a bank.  He stated that he had increased right knee pain 
associated with prolonged walking, standing, or sitting at 
work.  According to the veteran, he could perform all routine 
activities of daily living, but he could no longer run or 
play basketball or other such sports as a result of his 
chronic knee pain.  

The physical examination showed that the veteran walked 
freely and briskly, without antalgic gait.  He used no cane, 
brace, splint, or other orthopedic assistive device.  The 
veteran's right knee appeared normal without effusion or 
change in skin color or temperature.  There was no 
ligamentous laxity.  McMurray's sign was negative.  There was 
a positive patellar compression test for crepitus but no 
pain.  Range of motion assessed using the DeLuca criteria 
showed that extension was to zero degrees both pre- and post-
repetitive motion, and flexion was from zero to 120 degrees 
pre- and post-repetitive motion.  There was no apparent pain, 
weakness, fatigability, or loss of coordination during or 
following three repetitions of range of motion.  On 
McMurray's sign assessment, passive range of motion was 
assessed to be greater than 130 degrees of flexion without 
apparent pain.  X-rays of the veteran's right knee were 
reported to be negative.  After the physical examination and 
a review of the veteran's x-rays, the assessment was right 
knee chondromalacia patella, status post arthroscopic 
arthroplasty.     

By a June 2007 rating action, the RO increased the disability 
rating for the veteran's service-connected chondromalacia 
patella of the right knee from noncompensable to 10 percent 
disabling under Diagnostic Codes 5099-5010, effective from 
October 24, 2002.  



III.  Legal Criteria

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2007), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. Pertinent regulations do not require that all 
cases show all findings specified by the Rating Schedule, but 
that findings sufficient to identify the disease and the 
resulting disability and above all, coordination of the 
rating with the impairment of function will be expected in 
all cases.  38 C.F.R. § 4.21 (2007).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2007).

Where the particular disability is not listed, it may be 
rated by analogy to a closely related disease in which not 
only the functions affected, but also the anatomical location 
and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27 (2007); see also Lindeman v. Principi, 3 Vet. App. 345 
(1992); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Arthritis due to trauma under Diagnostic Code 5010 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2006).  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
In the absence of limitation of motion, a 10 percent rating 
is assigned when there is x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups.  A 20 
percent rating is assigned when there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Diagnostic Code 5260 provides that limitation of flexion of 
the knee to 60 degrees warrants a zero percent evaluation.  
Limitation of flexion of the knee to 45 degrees warrants a 10 
percent evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees, and a 30 percent evaluation 
requires that flexion be limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides that limitation of extension of 
the knee to 5 degrees warrants a zero percent evaluation, and 
to 10 degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation requires that extension be limited to 15 degrees, 
and a 30 percent evaluation requires that extension be 
limited to 20 degrees.  A 40 percent evaluation requires that 
extension be limited to 30 degrees, and a 50 percent 
evaluation requires that extension be limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 and 5261 may be 
assigned for disability of the same joint.  See VAOPGCPREC 9-
2004.    

Normal knee motion is from zero degrees to 140 degrees.  See 
38 C.F.R. § 4.71, Plate II (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the following 
evaluations are assignable for other impairment of the knee, 
to include recurrent subluxation or lateral instability: 30 
percent for severe, 20 percent for moderate and 10 percent 
for slight.

In VAOPGCPREC 23-97, it was held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003-3010 and Diagnostic Code 5257 
based on additional disability.  It was specified that, for a 
knee disorder already rated under Diagnostic Code 5257, a 
claimant would have additional disability justifying a 
separate rating if there is limitation of motion under 
Diagnostic Code 5260 or Diagnostic Code 5261 (2007).  Hence, 
if a claimant has a disability rating under Diagnostic Code 
5257 for instability of the knee and there is also x-ray 
evidence of arthritis and limitation of motion, a separate 
rating is available under Diagnostic Code 5003 or Diagnostic 
Code 5010.  Likewise, if a claimant has a disability rating 
under Diagnostic Code 5003 for arthritis of the knee, and 
there is evidence of instability, a separate rating is 
available under Diagnostic Code 5257.  See VAOPGCPREC 9-98.     


IV.  Analysis

As noted above, in August 1998, the RO granted service 
connection for chondromalacia patella of the right knee.  At 
that time, the RO evaluated the veteran's service-connected 
right knee disability by analogy under Diagnostic Code 5260 
and assigned a noncompensable disability rating, effective 
from July 8, 1997.  However, by a June 2007 rating action, 
the RO evaluated the veteran's service-connected right knee 
disability by analogy under Diagnostic Code 5010, which 
addresses arthritis; and increased his rating from 
noncompensable to 10 percent disabling effective from October 
24, 2002, the date of a VA examination.  As the veteran has 
taken issue with the initial rating assigned following the 
grant of service connection, separate ratings may be assigned 
for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119, 126-27 (1999).  Thus, the Board must 
evaluate the evidence relevant to July 8, 1997 forward.   

The veteran contends, in essence, that his right knee 
disability has been and continues to be more disabling than 
evaluated.  He indicates that he has chronic pain in his 
right knee and that the pain is aggravated by prolonged 
standing, walking, sitting, kneeling, and driving.  In this 
regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  38 C.F.R. § 3.159(a)(2).  See also, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  However, symptoms must be 
viewed in conjunction with the objective medical evidence of 
record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

         Entitlement to a Compensable Rating Prior to October 
24, 2002

In the instant case, the Board finds that for the period of 
time from July 8, 1997 to October 23, 2002, the evidence of 
record does not demonstrate the degree of disability for 
which an initial compensable evaluation is warranted.  In 
this regard, ranges of motion do not support a compensable 
rating under either Diagnostic Code 5260 or Diagnostic Code 
5261.  As set forth above, a 10 percent rating under 
Diagnostic Code 5260 requires that flexion be limited to 45 
degrees.  A 10 percent rating under Diagnostic Code 5261 
requires that extension be limited to 10 degrees.  Upon the 
veteran's June 1998 VA examination, range of motion of the 
right knee was from zero to 140 degrees, which is normal.  
See 38 C.F.R. § 4.71, Plate II.  The examiner indicated that 
he would assign the veteran an additional 20-degree range of 
motion loss for the DeLuca factor.  Thus, even with 
consideration of 38 C.F.R. §§ 4.40, 4.45, there is no basis 
for an initial compensable rating for chondromalacia patellae 
of the right knee under either Diagnostic Code 5260 or 5261 
from July 8, 1997 to October 23, 2002.    

Other Diagnostic Codes applicable to the veteran's right knee 
disability have also been considered by the Board for the 
period of time from July 8, 1997 to October 23, 2002.  
Diagnostic Code 5257 is used to rate recurrent subluxation or 
lateral instability.  However, in this case, during the first 
period of time in question, the competent medical evidence of 
record is negative for any objective findings of instability 
or subluxation of the right knee.  In the veteran's June 1998 
VA examination, Lachman's and McMurray's tests were negative.  
He also had a negative pivot shift, and the collateral 
ligaments were found to be stable and nontender.  Moreover, 
there was no atrophy or weakness noted in the thigh or calf 
musculature, and the veteran had a normal gait on the right 
side.  Since the medical evidence did not show recurrent 
subluxation or lateral instability, there is no basis for a 
compensable rating under Diagnostic Code 5257 for the period 
of time from July 8, 1997 to October 23, 2002.   

With respect to potential application of other criteria, the 
Board first notes that there is no evidence of ankylosis, 
dislocation of the semilunar cartilage, or impairment of the 
tibia and fibula for evaluation during the period of time 
from July 8, 1997 to October 23, 2002.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5256, 5258, or 5262 (2007).  In 
addition, because arthritis of the right knee was not shown 
by the X-ray evidence of record during the period of time 
from July 8, 1997 to October 23, 2002, separate compensable 
ratings for arthritis and instability would not be warranted 
even if instability was present.  See VAOPGCPREC 23- 97, 62 
Fed. Reg. 63604 (1997).  The Board specifically notes that x-
rays of the veteran's right knee, taken in December 1997, 
were reported to be within normal limits.  X-rays at the time 
of a June 1998 VA examination and an April 1999 private x-ray 
of the veteran's right knee were also normal.  

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.40 and 4.45 would warrant a higher rating for the period 
of time from July 8, 1997 to October 23, 2002.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, while there was mild 
to moderate patellofemoral compression tenderness and mild 
medial joint line tenderness upon the June 1998 VA 
examination, repeated flexion and extension of the right knee 
caused only mildly increased pain but no fatigability at that 
time.  Although right knee pain is apparent from the 
veteran's statements and medical evidence, the available 
medical evidence does not show that motion of the knee is 
limited to anywhere near 45 degrees nor is there any 
objective evidence of limitation of extension to 10 degrees 
or more.  As such, an initial compensable evaluation with 
application of 38 C.F.R. §§ 4.40, 4.45, during the period of 
time from July 8, 1997 to October 23, 2002, is not warranted.  

As the preponderance of the evidence is against the claim for 
entitlement to an initial compensable evaluation for 
chondromalacia patellae of the right knee, from July 8, 1997 
to October 23, 2002, the benefit-of-the-doubt doctrine does 
not apply, and the claim for an initial compensable 
evaluation during this time must be denied.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).      

       Entitlement to a Rating in excess of 10 percent from 
October 24, 2002

As noted above, in a June 2007 rating decision, the RO rated 
the veteran's service-connected right knee disability under 
Diagnostic Code 5010 and increased the rating to 10 percent, 
effective the date of the October 24, 2002 VA examination.  
Diagnostic Code 5010 relates to traumatic arthritis and 
requires x-ray findings of arthritis for a compensable 
rating.  

The Board finds that entitlement to an initial or staged 
evaluation in excess of 10 percent for chondromalacia patella 
of the right knee, from October 24, 2002 through November 6, 
2005, is not warranted.  The evidence of record includes 
diagnostic testing from October 24, 2002 and after, both 
suggesting and disputing the presence of degenerative changes 
in the veteran's right knee.  In this regard, x-rays taken at 
the time of the veteran's October 2002 VA examination were 
interpreted as showing no bony abnormality.  In addition, in 
the veteran's May 2007 VA examination, x-rays of the 
veteran's right knee were reported to be negative.  However, 
while private medical records show that x-rays taken in 
November 2005 of the veteran's right knee were interpreted as 
showing good maintenance of articular spacing, it was also 
reported that the veteran's left knee had more degenerative 
changes than his right, which clearly indicates that there 
were some degenerative changes in the right knee.  The Board 
finds that it is at least as likely as not that the veteran 
has had arthritis of the right knee since the November 2005 
X-ray examination.  (The veteran's arthritis of the right 
knee from November 2005 is addressed in more detail below.)  
However, the overwhelming preponderance of the evidence is 
against a finding of arthritis prior to that date.

In the veteran's VA examination, conducted on October 24, 
2002, flexion of the right knee was from zero to 100 degrees, 
reduced to zero to 95 degrees against resistance.  Extension 
was to zero degrees unreduced by resistance.  In addition, in 
the veteran's May 2007 VA examination, flexion was from zero 
to 120 degrees pre- and post-repetitive motion, and extension 
was to zero degrees both pre- and post-repetitive motion.  
Thus, arthritis of the knee and limited or even just painful 
but full motion is consistent with the 10 percent rating that 
has been in effect since October 24, 2002.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003; VAOPGCPREC 23-97.  See also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  
However, there is no appreciable limitation of extension and 
flexion is not limited to 45 degrees or less.  

The Board has further considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.40 and 4.45 would warrant a higher rating.  See DeLuca, 
8 Vet. App. at 202.  However, an increased evaluation for the 
veteran's right knee disability from October 24, 2002 through 
November 6, 2005 is not warranted with consideration of these 
provisions.  The veteran's complaints of discomfort and pain 
have been considered and have been taken into account in the 
assignment of the 10 percent evaluation for his service-
connected right knee disability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Although pain has been the primary 
problem experienced by the veteran, the available medical 
evidence relevant to the period from October 24, 2002 through 
November 6, 2005 does not suggest that loss of function due 
to pain, weakness, etc. equate to limitation of flexion to 45 
degrees or less or limitation of extension to 5 degrees or 
more.  Although the Board is required to consider the effect 
of pain when making a rating determination, which has been 
done in this case, it is important to emphasize that the 
Rating Schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997). 

Additionally, absent any competent evidence of lateral 
instability or subluxation, there is no basis for a separate 
rating under Diagnostic Code 5257 for the veteran's service-
connected knee disability prior to November 7, 2005.  See 
VAOPGCPREC 23-97, VAOPGCPREC 9-98; see also Esteban v. Brown, 
6 Vet. App. 261-62 (1994)(separate evaluations are warranted 
where the symptomatology for the conditions is distinct and 
separate).  In the veteran's October 24, 2002 VA examination, 
a Drawer test was negative, the muscle mass about the right 
knee appeared to be normal and muscle strength was excellent.  
Moreover, the examiner specifically reported that there was 
no instability.  Therefore, there is no basis for a rating in 
excess of 10 percent or a separate compensable rating under 
Diagnostic Code 5257 and the application of VAOPGCPREC 23-97 
is not in order.

The Board concludes that the preponderance the evidence is 
against the veteran's claim for entitlement to an initial 
evaluation in excess of 10 percent for chondromalacia patella 
of the right knee, from October 24, 2002 through November 6, 
2005.  As the preponderance of the evidence is against this 
aspect of the appeal, the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Ortiz, supra; Gilbert, 
supra.

                                              From November 
7, 2005

It is apparent that the veteran's right knee disability 
increased in severity by November 7, 2005.  A clinical 
evaluation at that time showed right knee effusion and, as 
noted above, an X-ray at that time confirmed arthritis of the 
same joint.  Upon a May 2007 VA examination, while McMurray's 
test was negative, the veteran described his right knee 
giving way and the examiner noted that those symptoms were 
consistent with patellar "pseudo-instability".  

The Board finds that, from November 7, 2005, it is at least 
as likely as not that the veteran's chondromalacia patella of 
the right knee has been manifested by arthritis, slight 
instability, pain, tenderness, periodic effusion and slight 
limitation of motion.  The medical evidence does not show 
that his right knee disability has been productive of more 
than slight instability or any subluxation.  There is no 
competent evidence to show extension is limited to more than 
5 degrees or flexion is limited to 45 degrees or less.  
Furthermore, there was no weakness, fatigability or loss of 
coordination during this latter period of time in question.  
While there is objective evidence of effusion into the right 
knee joint, there is no competent evidence of recurrent 
locking of the right knee.  Thus, even if there was a history 
of dislocation of the semilunar cartilage, a higher or 
separate rating is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  Accordingly, entitlement to a staged 
rating of 20 percent for chondromalacia patella of the right 
knee, but no more than 20 percent, from November 7, 2005 is 
warranted.  


V.  Extraschedular Rating

The Board finds that there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the veteran's chondromalacia patellae of the right knee which 
would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial or staged compensable rating for 
chondromalacia patella of the right knee, from July 8, 1997 
to October 23, 2002, is denied.  

Entitlement to an initial or staged rating in excess of 10 
percent for chondromalacia patella of the right knee, from 
October 24, 2002 through November 6, 2005, is denied.

Entitlement to a staged rating of 20 percent for 
chondromalacia patella of the right knee, but no more than 20 
percent, from November 7, 2005 is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


